 



Exhibit 10.29
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (the “Amendment”), dated and
effective as of June 28, 2007, is between Bally Total Fitness Holding
Corporation (“Bally”), a Delaware corporation, and John H. Wildman
(“Executive”).
W I T NE S S E T H
     Whereas, Bally and Executive have entered into that certain Employment
Agreement dated as of January 1, 2006 (the “Agreement”);
     Whereas, Bally and Executive mutually desire to amend the Agreement on the
terms and conditions described herein.
     Now, therefore, for valuable consideration, the receipt of which is hereby
acknowledged, Bally and Executive hereby agree as follows:
     1. In Section 1.1, Definition (u) (iii) (A) is amended to read in its
entirety as follows:
“Changes in reporting relationships (so long as Executive still directly reports
to the Chairman, Chief Executive Officer, or Chief Operating Officer).”
     2. In Section 2, Employment and Duties, paragraphs (a) and (b) are amended
to read in their entirety as follows:
     “(a) Position. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, during the Term of Employment
under the title of Senior Vice President, Sales, who shall have such authority,
duties and responsibilities as are commensurate with such positions on the terms
and conditions hereinafter set forth, and who shall directly report to the
Chairman, the Chief Executive Officer, or the Chief Operating Officer.
     (b) Performance of Duties. The Executive shall devote his full working
attention and energies to the performance of his duties as Senior Vice
President, Sales or as may otherwise be directed by the Chairman, the Chief
Executive Officer, or Chief Operating Officer, and agrees to use his reasonable
best efforts to perform his duties faithfully and efficiently.”

 



--------------------------------------------------------------------------------



 



     3. In paragraph 3, Term of Employment, the new contract expiration date
shall be April 30, 2009. The new anniversary date shall be May 1, 2009.
     4. In paragraph 4(a), Base Salary is revised from $375,000 to $425,000
effective May 1, 2007.
     5. The Executive’s change in title from Senior Vice President & Chief
Operating Officer to Senior Vice President, Sales shall not constitute either
“Good Reason” or a “Reduction in Authority or Responsibility” under the
Agreement.
     6. In paragraph 6, Termination Provisions, (4) Voluntary Resignation
Without Good Reason, the following shall be added at the end of the paragraph;
“provided, however, that the Executive may give notice to the Company no more
than 75 days and no less than 45 days prior to the Expiration Date, to
voluntarily resign without “Good Reason” and shall be eligible for the benefits
outlined in paragraph 6, Termination Provisions, (g) Payments and Benefits upon
Termination at Expiration Date”.
     7. The Executive’s short-term additional responsibilities as interim “Chief
Marketing Officer” is hereby agreed to be a temporary assignment and shall have
no status or impact on the Agreement.
     8. If Executive shall no longer have the title of interim Chief Marketing
Officer or equivalent, his title shall be Senior Vice President, Chief Sales
Officer, subject to approval of the Board of Directors. If Executive’s title
does not include a “Chief” designation at any time the Company awards equity
grants and/or options, or adds to its benefits plans, the Executive shall be
treated no less favorably than the group of employees who have titles with such
designation.
     Except as amended hereby, the Agreement shall remain in full force and
effect, and as amended the same is hereby affirmed and ratified.

2



--------------------------------------------------------------------------------



 



     Bally and Executive have duly executed this Amendment as of the date
written below.
Bally Total Fitness Holding Corporation:

     
 
   
/s/ Harold Morgan
  June 28, 2007
 
   
Harold Morgan
Senior Vice President
Chief Administrative Officer
  Date
 
   
Executive:
   
 
   
/s/ John H. Wildman
  June 28, 2007
 
   
John H. Wildman
  Date
Senior Vice President, Sales
   

3